ADVISORY AGREEMENT

        THIS ADVISORY AGREEMENT (“Agreement”), made as of March 31, 1989, is by
and between NTS MORTGAGE INCOME FUND, a Delaware corporation (the “Fund”), and
NTS ADVISORY CORPORATION, a Delaware corporation (the “Advisor”). All
capitalized terms used herein shall have the meaning ascribed to them in the
Fund’s Registration Statement No 33-25217 dated October 28, 1988 (the
“Registration Statement”), filed with the Securities and Exchange Commission,
unless the context otherwise requires.

WITNESSETH:

        WHEREAS, the Fund has filed the Registration Statement, covering its
Shares of common stock, par value $.001 per share, to be offered to the public,
and the Fund may thereafter sell additional securities or otherwise raise
additional capital; and

        WHEREAS, the Fund intends to qualify as a “real estate investment
trust,” as defined in the Internal Revenue Code of 1986, as amended (the
“Code”), and to invest its funds in investments permitted by the terms of the
Registration Statement and Sections 856-860 of the Code; and

        WHEREAS, the Fund desires to avail itself of the experience, sources of
information, advice, assistance and certain facilities available to the Advisor
and to have the Advisor undertake the duties and responsibilities hereinafter
set forth, on behalf of and subject to the supervision of the Board of Directors
(“Directors”) of the Fund, all as provided herein; and

        WHEREAS, the Advisor is willing to undertake to render such services,
subject to the supervision of the officers of the Fund (“Officers”) and the
Directors, on the terms and conditions hereinafter set forth;

        NOW, THEREFORE, the parties agree as follows:

1. Appointment. The Fund hereby appoints the Advisor to serve as its investment
and management advisor on the terms and conditions set forth in this Agreement,
and the Advisor hereby accepts such appointment.


2. Duties of Advisor. The Advisor undertakes to use its best efforts to present
to the Fund real property and mortgage loan investment opportunities and a
continuing and suitable investment program consistent with the investment
policies and objectives of the Fund as determined and adopted from


1

--------------------------------------------------------------------------------

time to time by the Directors. In performance of this undertaking, subject to
the supervision of the Directors and upon their direction, and consistent with
the provisions of the Registration Statement, the Advisor shall pursuant to
delegated authority:


  (a) obtain or provide such services as may be required to administer the daily
operations of the Fund;


  (b) serve as the Fund’s investment and financial advisor and provide reports
in connection with the Fund’s portfolio policies and in connection with each of
the Fund’s investments, including, but not limited to, the making of Mortgage
Loans and Real Estate Investments as described in the Registration Statement;


  (c) on behalf of the Fund, investigate, select, retain and conduct relations
with such persons as the Advisor deems necessary to the proper performance of
its obligations hereunder, including but not limited to, consultants, investors,
builders, developers, borrowers, lenders, mortgagors, brokers, accountants,
attorneys, appraisers and others, including its Affiliates;


  (d) consult with the Officers and Directors and assist the Directors in the
formulation and implementation of the Fund’s investment and other policies, and
furnish the Officers and Directors with advice and recommendations with respect
to the making of investments consistent with the investment policies and
objectives of the Fund;


  (e) structure and negotiate the terms of the Mortgage Loans and Real Estate
Investments and obtain all of the requisite elements for approval of investment
opportunities consistent with the investment policies and objectives of the
Fund;


  (f) obtain for or provide to the Fund such services as may be required in
acquiring, managing and disposing of investments, including, but not limited to,
the negotiation, making and servicing of Mortgage Loans made by the Fund, the
negotiation and acquisition of Real Property Investments by the Fund, disbursing
and collecting the funds of the Fund, paying the debts and fulfilling the
obligations of the Fund and handling, prosecuting and settling any claims of the
Fund, including foreclosing and otherwise enforcing mortgages and other liens
securing investments, and such other services as the Fund may require;


2

--------------------------------------------------------------------------------

  (g) advise in connection with negotiations by the Fund with investment banking
firms, securities brokers or dealers and other institutions or investors for
public or private sales of securities of the Fund, or in obtaining investments
for the Fund, but in no event in such a way that the Advisor could be deemed to
be acting as a dealer or underwriter as those terms are defined in the
Securities Act of 1933, as amended;


  (h) from time to time, or at any time requested by the Officers and Directors,
make reports to the Officers and Directors of its performance of the foregoing
services;


  (i) obtain current and as-built MAI appraisals for each Real Property
Investment and for each real property which is the security for Mortgage Loans
made by the Fund;


  (j) do all things necessary to assure its ability to render the services
contemplated herein, including the providing of office space and office
furnishings and personnel necessary for the performance of the foregoing
services as Advisor, at its own expense;


  (k) within fifteen (15) days after the end of each fiscal quarter of the Fund,
submit to the Directors a statement containing a valuation of the Fund's assets
in a form which is sufficient to permit the Directors to determine whether the
Fund satisfied the requirements of Section 856(c)(5) of the Code as of the close
of such fiscal quarter (the Advisor, in consultation with the Directors, shall
establish appropriate procedures to value the assets of the Fund and will
determine the value of such assets for the purpose of this subparagraph based
upon such procedures); and


  (l) within fifteen (15) days after the end of each fiscal quarter of the Fund,
submit to the Directors a statement of the Fund’s sources of income during such
fiscal quarter and make recommendations concerning changes, if any, in the
Fund’s investments to permit the Fund to satisfy the requirements of Sections
856(c)(2), 856(c)(3) and 856(c)(4) of the Code (such statement of income may be
based upon information supplied by independent contractors of the Fund to the
extent applicable).


3. No Partnership or Joint Venture. The Fund and the Advisor are not partners or
joint venturers with each other and nothing herein shall be construed so as to
make them such partners or joint venturers or impose any liability as such on
either of them or their Affiliates.


3

--------------------------------------------------------------------------------

4. REIT Qualification. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall use its best efforts to refrain from taking
any action (including, without limitation, the furnishing or rendering of
services to tenants of property or managing or operating property) which, in its
judgment made in good faith and with the exercise of reasonable care, would: (a)
adversely affect the status of the Fund as a “real estate investment trust”
under the Code and all rules and regulations promulgated thereunder; (b) violate
any law, rule, regulation or statement of policy of any governmental body or
agency having jurisdiction over the Fund or over its securities of which the
Advisor should reasonably be aware; or (c) otherwise not be permitted by the
Fund’s Registration Statement or Organizational Documents, except if such action
shall be ordered by the Directors, in which event the Advisor shall promptly
notify the Directors of the Advisor’s judgment that such action would adversely
affect the status of the Fund as a “real estate investment trust” under the Code
and shall refrain from taking such action unless the Advisor receives specific
instructions from the Directors expressly ordering that the action be taken,
notwithstanding such notification by it to the Directors. In such event the
Advisor shall have no liability for acting in accordance with the specific
instructions of the Directors so given.


5. Investment Company Status. Notwithstanding anything else in this Agreement to
the contrary, the Advisor shall use its best efforts to refrain from any action
which, in its judgment, made in good faith and in the exercise of reasonable
care, would cause the Fund to be required to register as an investment company
under the Investment Company Act of 1940, as amended, except if such action
shall be ordered by the Directors, in which event the Advisor shall promptly
notify the Directors of the Advisor’s judgment that such action might require
such registration and shall refrain from taking such action unless the Advisor
receives specific instructions from the Directors expressly ordering that the
actions be taken, notwithstanding such notification by it to the Directors. In
such event, the Advisor shall have no liability for acting in accordance with
instructions of the Directors so given.


6. Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in its own name or in the name of the Fund and may collect and deposit
into any such account or accounts, and disburse from any such account or
accounts, any money on behalf of the Fund, under such terms and conditions as
the Directors may approve, provided that no funds in any


4

--------------------------------------------------------------------------------

such account shall be commingled with funds of the Advisor; and the Advisor
shall from time to time render appropriate accounting of such collections and
payments to the Directors and to the auditors of the Fund.


7. Information Furnished to Advisor. The Directors shall at all times keep the
Advisor fully informed with regard to the investment policies of the Fund, the
capitalization policy of the Fund and generally the then-current intentions of
the Directors as to the future activities and investments of the Fund. The Fund
shall furnish the Advisor with a certified copy of all financial statements, a
signed copy of each report prepared by independent certified public accountants
and such other information with regard to the Fund’s affairs as the Advisor may
from time to time reasonably request.


8. Consultation and Advice. In addition to the services described above, the
Advisor shall consult with the Officers and Directors and shall, at the request
of the Officers and Directors, furnish advice and recommendations with respect
to other aspects of the business and affairs of the Fund. In general, the
Advisor shall inform the Officers and Directors of any information which comes
to its attention which would or could influence the policies and/or objectives
of the Fund, except to the extent that giving such information would involve a
breach of fiduciary duty.


9. Compensation. The Fund shall pay to the Advisor compensation for its services
hereunder, the following:


  (a) Management Expense Allowance. Relating to goods and materials acquired and
services performed for the Fund in an amount equal to 1% of the Net Assets of
the Fund, per annum, payable quarterly, which 1% figure will be adjusted
annually by a percentage equal to the increase in the Consumer Price Index for
all urban consumers (“CPI-AUC”) — Louisville, or a comparable Consumers Price
Index if it is not available, if any, subject to the Fund’s Operating Expense
limitation.


  (b) Real Estate Management Fee. For property management services on Real
Estate Investments acquired by the Fund equal to fees which are competitive for
similar services in the same not to exceed 5% and 6% of the annual gross
revenues from residential Real Property and commercial Real Property,
respectively, and properties acquired through foreclosure, plus certain
reimbursed expenses, paid monthly. If NTS or an Affiliate does not perform
substantially all of the leasing, releasing and leasing related services with
respect to a property, the fee


5

--------------------------------------------------------------------------------

  payable for that property will be limited to 3% of the gross revenues of the
property. A competitive fee may be paid for the one-time initial rent-up or
lease-up of a newly constructed property {provided such fee is not already
included in the purchase price of the property). In the event industrial or
commercial properties are leased on a long-term (i.e., ten or more years) triple
net basis, the management fee will be 1% of the gross revenues from such
property, except for a one-time initial leasing fee equal to 3% of the total
base rents payable for the entire lease term (excluding renewals), which amount
shall be paid in five equal annual installments.


  (c) Subordinated Advisory Fee. For services in connection with the liquidation
of the Fund’s investments, equal to 5% of the Capital Proceeds remaining after
Stockholders have received (i) Capital Proceeds in an amount equal to 100% of
their Original Capital Contributions and (ii) total distributions from all
sources in an amount equal to a 15% per annum cumulative, non-compounded return
on their Adjusted Contributions, to the extent not already received, beginning
on the Offering Termination Date.


10. Operating Expenses. The annual Operating Expenses of the Fund including
compensation and reimbursement to the Advisor and its Affiliates relating to the
operation of the Fund may not exceed in any fiscal year the greater of (a) 2% of
the Fund’s Average Invested Assets during such fiscal year or (b) 25% of the
Fund’s Net Income during such fiscal year. The Advisor shall reimburse the Fund,
within 60 days after the end of the fiscal year, the amount by which the
aggregate annual Operating Expenses paid or incurred by the Fund exceed the
foregoing limitations.


The Advisor will reimburse the Fund the amount, if any, by which the
compensation paid by the Fund to the Advisor pursuant to this Agreement exceeds
the amount permitted to be paid by the Fund to the Advisor pursuant to the
guidelines, as applicable from time to time, of the North American Securities
Administrators Association, Inc.


11. Other Activities of the Advisor. Nothing contained herein shall prevent the
Advisor from engaging in other activities, including, without limitation, the
rendering of advice to other investors (including other REITs) and the
management of other programs advised, sponsored or organized by the Advisor or
its Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, employee or shareholder of the Advisor or its Affiliates to
engage in any other busi-


6

--------------------------------------------------------------------------------

ness or to render services of any kind to any other partnership, corporation,
firm, individual, trust or association. Notwithstanding the foregoing, however,
the Advisor shall devote sufficient resources to the administration of the Fund
to discharge its obligations hereunder. The Advisor may, with respect to any
investment in which the Fund is a participant, also render advice and service to
each and every other participant therein. The Advisor shall report to the
Directors the existence of any condition or circumstance, existing or
anticipated, of which it has knowledge, which creates or could create a conflict
of interest between the Advisor’s obligations to the Fund and its obligations to
or its interest in any other person, promptly upon obtaining knowledge of such
condition or circumstance.


12. Term; Termination of Agreement. This Agreement shall continue in force for
one year from the date hereof, and thereafter shall be automatically renewed for
successive terms unless terminated by a majority of the Independent Directors
upon sixty days notice. The Directors may determine not to renew this Agreement
by so notifying the Advisor anytime prior to the commencement of the new term.
Any such decision will be effective at the end of the existing term.


13. Action Upon Termination. The Advisor shall not be entitled to compensation
after the date of termination of this Agreement as discussed in paragraph 12
above. The Advisor shall, forthwith upon such termination:


  (a) pay over to the Fund all moneys collected and held for the account of the
Fund pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;


  (b) deliver to the Fund a full accounting, including a statement showing all
payments collected by it and a statement of all moneys held by it, covering the
period following the date of the last accounting furnished to the Fund; and


  (c) deliver to the Fund all property and documents of the Fund then in the
custody of the Advisor.


14. Change of Name. Upon termination of this Agreement by either party, whether
or not in accordance with the provisions of this Agreement, the Directors shall
promptly cease to conduct business under or using the name “NTS” or any
derivative therof and the Fund shall use its best efforts to cause the name of
the Fund to be changed to a name that does not contain “NTS” or any derivation
thereof or the name of the Ad-


7

--------------------------------------------------------------------------------

visor or of any Affiliate of the Advisor or any approximation or abbreviation
thereof, and that is sufficiently dissimilar, in the sole discretion of the
Advisor, to such names as to be unlikely to cause confusion or identification
with the Advisor or any such Affiliate.


15. Amendments. The Agreement shall not be modified or terminated except by an
instrument in writing signed by both parties hereto, or their respective
successors or assigns, or otherwise as provided herein.


16 Assignment. This Agreement will not be assignable without theconsent of both
parties hereby except by: (i) the Advisor to a person which is an Affiliate of
the Advisor or (ii) either the Advisor or the Fund to its successor-in-interest.
The Advisor may delegate some or all of its duties under this Agreement to an
Affiliate, including NTS.


17. Governing Law. The provisions of this Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Kentucky
without giving effect to principles of conflicts of laws.


18. Directors and Stockholders Not Liable. This Agreement is made on behalf of
the Fund by an officer of the Fund, not individually but solely as such officer,
and the obligations under this Agreement are not binding upon, nor shall resort
be had to, the private property of any of the Directors, officers, Stockholders,
employees or agents of the Fund personally, but shall bind only the Fund
property.


19. Indemnification by the Fund. The Fund shall indemnify and hold harmless the
Advisor from all liability, claims, damages or loss arising in the performance
of its duties hereunder, and related expenses, including reasonable attorneys'
fees, to the extent such liability, claims, damages or losses and related
expenses are not fully reimbursed by insurance, subject to any restrictions
described in the Fund’s Certificate of Incorporation or By-Laws.


20. Indemnification by Advisor. The Advisor shall indemnify and hold harmless
the Fund from contract or other liability, claims, damages or losses and related
expenses including attorneys’ fees to the extent that such liability, claims,
damages or losses and related expenses are not fully reimbursed by insurance and
are incurred by reason of the Advisor’s bad faith, fraud, willful misfeasance,
gross negligence or reckless disregard of its duties.


21. Advisor’s Investment Representation. The Advisor shall use


8

--------------------------------------------------------------------------------

its best efforts to ensure, with respect to the Fund’s investments, that: (a) an
appropriate policy of title insurance is obtained with respect to any property
encumbered by a lien in favor of the Fund which secures a Loan made by the Fund
or any property otherwise acquired by the Fund, or that an opinion of counsel as
to such title is obtained; (b) any mortgage securing any investment of the Fund
shall be a valid lien upon the mortgaged property and upon foreclosure thereof
would be subordinate only to such liens as are expressly set forth therein; (c)
the Principal amount of any Mortgage Loan made by the Fund together with any
indebtedness of senior or equal priority does not exceed 85% of the Appraised
Value or the As-Built Appraised Value of the property, (as defined in the
Prospectus of the Fund dated March 31, 1989), unless a majority of the
Independent Directors determine that an increased amount is justified by
additional credit or collateral; and (d) any property securing a Mortgage Loan
forming part of the Fund’s investments is duly insured against loss or damage by
fire, with extended coverage, and against such other insurable hazards and risks
as are customary and appropriate in the circumstances, and shall carry out the
policies from time to time as specified by the Fund with regard to the
protection of the Fund’s investments.


Furthermore, the Advisor shall represent that it will use its best efforts to
ensure that each proposed loan which it recommends that the Fund make to an
Affiliated Borrower is on terms which are competitive with the terms the Fund
could obtain if it made a loan in a similar amount to a borrower which was not
an Affiliated Borrower.


22. Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.


23. Notices. All notices, demands and other communication to be given or
delivered under or by reason of the provisions of this Agreement must be in
writing and will be deemed to have been given on the day established by sender
as having been delivered personally; on the day delivered by private courier as
such day is established by evidence obtained by the sender from the courier; on
the day and at the time established by evidence obtained by the sender from a
telegraph company if telegraphic means of communication are used; or on the day
established by a return receipt with respect to notices, demands and other
communications intended to be delivered by U.S. mail. Such notices, demands and
other communications to be valid, must be addressed:


9

--------------------------------------------------------------------------------

(a) If to the Fund, to:


  NTS Mortgage Income Fund
10172 Linn Station Road
Louisville, Kentucky 40223
Attn: Mr. John R. Davis


with a copy to:


Shefsky, Saitlin & Froelich, Ltd.
444 North Michigan Avenue
Suite 2300
Chicago, Illinois 60611
Attn: Cezar M. Froelich, Esq.


(b) If to the Advisor, to:


NTS Advisory Corporation
10172 Linn Station Road
Louisville, Kentucky
Attn: Mr. Richard L. Good


with a copy to:


Shefsky, Saitlin & Froelich, Ltd.
444 North Michigan Avenue
Suite 2300
Chicago, Illinois 60631
Attn: Cezar M. Froelich, Esq.


or to such other address or to the attention of such other person as recipient
party has specified by prior written notice to the sending party (or in the case
of counsel, to such other readily ascertainable business address as such counsel
may hereafter maintain).


10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, we have executed this Agreement as of the date first
above written.

  NTS MORTGAGE INCOME FUND


By: /s/ Richard L. Good
     ——————————————
     Name

     Executive Vice President
     ——————————————
     Title


  NTS ADVISORY CORPORATION


By: /s/ W. Donald Parr
     ——————————————
     Name

     Secretary/Treasurer
     ——————————————
     Title


11